           \
                        Case 1:17-cr-00630-ER Document 221 Filed 02/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  X


UNITED STATES OF AMERICA
                                                                                         WAIVER OF INDICTMENT
                             -   V.       -
                                                                                         Sll 17 Cr. 630 (ER)
DAVID R. PIKE,

                                          Defendant.

-      -       -    -    -   -   -    -       -   -   -   -   -   -   -   -   -   X



                   The above-named defendant, who is accused of violating Title

18, United States Code, Section 371, being advised of the nature

ofthechargeandofhisrights,herebywaives, inopenCourt,prosecution

by indictment and consents that the proceeding may be by information

instead of by indictment.




                                                                                      DAVID R. PIKE
                                                                                      Defendant




                                                                                      Witness.gr=

                                                                                         e askin, Esq.
                                                                                         nsel for Defendant


Date:                        New York, New York
                             February 6, 2020




0202
